Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 17, 2022

                                      No. 04-22-00114-CV

                             Chris SCHAPIRA and Patricia Benitez,
                                        Appellants

                                                 v.

                                        Javier SALAZAR,
                                             Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-08671
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On March 7, 2022, we ordered appellants to provide written proof to this court that
either: (1) they had paid or made arrangements to pay the district clerk’s fee to prepare the
clerk’s record; or (2) appellants are entitled to appeal without paying the clerk’s fee. On March 8,
2022, appellant filed a sufficient response to our order. Accordingly, we retain this appeal on our
docket.

       The clerk’s record was filed on March 10, 2022, and the reporter’s record was filed on
March 14, 2022. Because this is an accelerated appeal, appellants’ brief is therefore due by April
4, 2022. See TEX. R. APP. P. 38.6(a)(2).


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of March, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court